Citation Nr: 0430780	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  03-00 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for service-
connected defective hearing in the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from October 1964 to September 
1967 and again from September 1972 to December 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran raised the issue of entitlement to service 
connection for bilateral ear infections in July 2000.  This 
issue, however, is not currently developed or certified for 
appellate review.  Accordingly, it is referred to the RO for 
appropriate action.  Also, the veteran's claim for an 
increased rating for post-traumatic stress disorder was 
resolved in the RO's October 2003 rating decision and is 
therefore not appropriately before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et seq. (West 2002), provides that VA has a 
duty to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for VA benefits.  See 38 
U.S.C.A. § 5103A (West 2002).  The veteran requested a 
hearing in his notice of disagreement dated in May 2001.  
There is no record of either an RO or Board hearing 
transcript in the claims folder and no record that such a 
hearing was ever scheduled.  Pursuant to 38 C.F.R. § 3.103(c) 
(2003), a hearing on appeal will be granted to an appellant 
who requests a hearing and is willing to appear in person.  
Therefore, the veteran must be provided an opportunity to 
present testimony at a hearing before the Board may proceed 
with appellate review.

The VCAA also provides that VA has a duty to assist the 
veteran in developing facts pertinent to his claim.  38 
U.S.C.A. § 5103A.  This duty includes the conduct of a 
thorough and comprehensive medical examination.  Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995).  The record reveals that 
the veteran was last afforded a VA examination regarding his 
hearing loss in April 2002.  This examination revealed 
compensable hearing loss in both ears.  See 38 C.F.R. § 
3.385.  However, the results from this examination are 
difficult to read and interpret.  The examiner also failed to 
provide the information necessary to evaluate the veteran 
under the current rating criteria.  The adjudication 
regulations concerning how to rate claims of veterans with 
bilateral hearing impairment hearing impairment when hearing 
loss in one ear is service connected and hearing loss in the 
other ear is not were amended on August 9, 2004.  See 69 FR 
48148.  This amendment enables VA to pay compensation for 
such claims as if the combined hearing loss in both ears were 
service connected.  Furthermore, as the veteran's 
representative argued in his Informal Hearing Presentation, 
the examination is over two years old; the representative 
specifically requested a new VA examination.  Where the 
veteran claims that his condition is worse than when 
originally rated, and the available evidence is too old for 
an adequate evaluation of the veteran's current condition, 
VA's duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  

The Board concludes that in order to comply with VA's duty to 
assist and because the evidence of record with regard to the 
issues on appeal is stale and does not address the current 
rating criteria, he is entitled to a current VA examination 
to assess the current severity of his hearing loss.  This 
process is necessary to ensure that there is a complete 
record upon which to decide the veteran's claim so that he is 
afforded every possible consideration.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should determine what type 
of hearing the veteran would like and 
schedule the veteran for an 
appropriate hearing.  All 
correspondence and any hearing 
transcripts regarding this hearing 
should be associated with the claims 
folder.  The veteran should be 
queried regarding his current level 
or hearing loss in both ears.

2.  After the development described 
above has been completed, the RO 
should make arrangements with the 
appropriate VA medical facility for 
the veteran to be afforded an 
examination to identify the current 
level of impairment resulting from 
his service-connected left ear 
hearing loss.  The claims folder must 
be made available to the examiner for 
review before the examination.  The 
examiner must indicate in the 
examination report that the veteran's 
claims folder was reviewed prior to 
the examination.  All tests and 
studies deemed helpful by the 
examiner should be conducted in 
conjunction with the examination.  
The examiner should perform an 
audiogram to test the veteran's 
current level of hearing in both 
ears.  

3.  After the development requested 
above has been completed to the 
extent possible, the RO should 
readjudicate the appellant's claim 
using the newly amended rating 
criteria, considering 38 C.F.R. 
§ 3.383(a)(3) and 69 FR 48148.  If 
the benefit sought continues to be 
denied, the RO should issue a 
supplemental statement of the case 
(SSOC). Thereafter, if appropriate, 
the case should be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



              
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




